DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 1/25/2021 in which claims 21 -42 are pending. The applicant’s amendments have been fully considered but they fail to overcome the double patent rejection. (see terminal disclaimer disapproval document).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,652,820. Although the claims at issue are not identical, they are not patentably distinct from each the above U.S. Patent teaches all the features of the claimed invention except wherein the plurality of training tones includes first, second, third and fourth training tones, wherein the first tone and the second tone are positioned before the set of data and pilot tones in the L-SIG field and the third tone and the fourth tone, as recited in claim 39. However Col.2, lines 1-15 of the above U.S. Patent recites “the plurality of training tones includes first, second, third and fourth training tones, wherein the first tone and the second tone are added before the set of data and pilot tones and the third tone and the fourth tone are added after the set of data and pilot tones”. Furthermore implementing such teaching into the corresponding independent claim 1 of the above U.S. Patent, would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of the claimed invention, so that the control would increase the power in the L-SIG field relative to the L-LTF field as a result of adding the plurality of training tones, as taught in the above U.S. Patent (see col.2, lines 39-42).
16/849,063
10,652,820
21. A method for transmitting data in a wireless communications system, the method comprising: providing an L-SIG field that includes a set of data and pilot tones and includes a plurality 

method comprising: generating an L-SIG field that includes a set of data and pilot tones, wherein the pilot tones 
generated symbol in a time domain, wherein the number of tones of the L-SIG field correspond to the total number of data, pilot, and training tones of the L-SIG field.



inserted between the data tones in the set of data and pilot tones; add a 
plurality of training tones to the L-SIG field before and after the set of data 
and pilot tones; generate a symbol that includes the L-SIG field, an L-LTF 
field, and a data field, wherein the training tones of the L-SIG field provide channel estimates for the data field; and manage power of the L-LTF field relative to a number of tones of the L-SIG field in the generated symbol in a time domain, wherein the number of tones of the L-SIG field correspond to the total number of data, pilot, and training tones of the L-SIG field.



generated symbol in a time domain, wherein the number of tones of the L-SIG field correspond to the total number of data, pilot, and training tones of the L-SIG field


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633